245 F.2d 236
FEDERAL TRADE COMMISSION, Petitioner,v.AMERICAN CRAYON COMPANY, Respondent.
No. 12286.
United States Court of Appeals Sixth Circuit.
February 16, 1957.

Petition for Enforcement of Decision of Federal Trade Commission.
Robert B. Dawkins and J. B. Truly, Washington, D. C., for petitioner.
Flynn, Py & Kruse, Sandusky, Ohio, Thomas F. Butler, of Marshall, Melhorn, Bloch & Belt, Toledo, Ohio, for respondent.
Before ALLEN, MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the petition of the Federal Trade Commission for affirmance and enforcement of its order of December 31, 1940, and upon the mandate of the Supreme Court of the United States dated October 8, 1956, and upon the record and briefs and oral argument of counsel;


2
On consideration whereof, it is ordered that the order of the Federal Trade Commission be and it hereby is affirmed.


3
It is further ordered that the order of the Federal Trade Commission be enforced in its entirety.